DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 9 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2018 and April 29, 2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis" in line 10 and further recites “the inner wall” in lines 12 - 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitations will be examined as “an axis’ and “an inner wall”.
Claims 2 – 9 are further rejected as being dependents of rejected claim 1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez Galera et al. (U.S. Patent Publication No. 2015/0344001 A1).
Regarding Independent Claim 1, Lopez Galera teaches a cleaning device (cleaning device, 10; Fig. 1) for an optical sensor module (3) of a motor vehicle comprising; a housing (11); an optical sensor (optical surface, 2) housed in the housing (Paragraphs [0043] and [0044]); a cylindrical flange (Annotated 

    PNG
    media_image1.png
    446
    489
    media_image1.png
    Greyscale

Regarding Claim 4, Lopez Galera teaches the cleaning device (10) wherein the first snap-fitting members (17) are produced in a single piece with the cylindrical flange (Annotated Fig. 4).2 Application No.: National Stage of PCT/EP2017/051996 Docket No.: 17102/415001  
 Regarding Claim 9, Lopez Galera teaches optical sensor module (3) comprising: a housing (11); an optical sensor (2) housed in the housing (11); and a cleaning device (10) as claimed in claim l.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 3 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera et al. (U.S. Patent Publication No. 2015/0344001 A1).
Regarding Claim 2, Lopez Galera teaches all of the elements of claim 1 as discussed above.  Lopez Galera further teaches wherein the first snap-fitting members (17) comprise ramps (Fig. 4) for cooperating with the second snap-fitting members (back of housing, 3) and formed in a support (Annotated Fig. 6) of the sensor module (3; Fig. 6).  

Regarding Claim 3, Lopez Galera teaches all of the elements of claim 1 as discussed above. 
Lopez Galera further teaches two first snap-fitting members distributed regularly on the inner wall of the cylindrical flange, however does not teach three. It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lopez Galera to further include three first snap-fitting members since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 7, Lopez Galera teaches all of the elements of claim 1 as discussed above. 
Regarding the limitation “at least one first pipe is fixed by gluing against the inner wall of the cylindrical flange” it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 8, Lopez Galera teaches all of the elements of claim 1 as discussed above. 
Lopez Galera further teaches the cleaning device (10) wherein said at least one first pipe (23) extends over the inner perimeter of the cylindrical flange (Fig. 1).
Lopez Galera fails to explicitly teach at least one pipe extending only over half the inner perimeter of the cylindrical flange, however, it would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lopez Galera to further include at least one pipe extending only over half the inner perimeter of the cylindrical flange since such a .

 Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Galera et al. (U.S. Patent Publication No. 2015/0344001 A1) in view of Hattori et al. (U.S. Patent No. 2011/0073142 A1).
Regarding Claim 5, Lopez Galera teaches all of the elements of claim 1 as discussed above. 
Lopez Galera does not teach the cleaning device further comprising a first and a second pipe each having spray orifices and fixed parallel to one another against the inner wall of the cylindrical flange, the first pipe being configured to spray a washing liquid, the second pipe being configure to spray compressed air.  
Hattori, however, teaches the cleaning device (Figs. 19a and b) further comprising a first (10) and a second (154) pipe each having spray orifices (Fig. 19b) and fixed parallel to one another (Fig. 19b) against the inner wall of the cylindrical flange (142; Fig. 19b), the first pipe (10) being configured to spray a washing liquid (Paragraph [0094]), the second pipe (154) being configure to spray compressed air (Paragraph [0094]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lopez Galera to further include a first and a second pipe each having spray orifices and fixed parallel to one another against the inner wall of the cylindrical flange, the first pipe being configured to spray a washing liquid, the second pipe being configure to spray compressed air, as taught by Hattori, to prevent any remaining washer fluid from sticking to the glass surface of the cover glass.
Regarding Claim 6, Lopez Galera teaches all of the elements of claim 5 as discussed above. 
Lopez Galera does not teach the cleaning device wherein the first and the second pipes have different diameters, wherein the second pipe has a smaller diameter than the first pipe.  
Hattori, however, teaches the cleaning device (Figs. 19a and b) wherein the first (10) and the second (154) pipes have different diameters (Fig. 19b), wherein the second pipe (154) has a smaller diameter than the first pipe (10; Fig. 19b).  

Conclusion
Art made of record however not relied upon in the current rejection is as follows: U.S. Patent Publication No. 2014/006050582 A1 to Hartranft et al. teaches an integrated automotive system, nozzle assembly and remote control method for cleaning an image sensor's exterior or objective lens surface.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.